         Case 19-03330 Document 49 Filed in TXSB on 08/16/19 Page 1 of 15



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION                                            ENTERED
                                                                                             08/16/2019
IN RE:                                            §
BLACK ELK ENERGY OFFSHORE                         §       CASE NO: 15-34287
OPERATIONS, LLC, et al                            §
       Debtors                                    §
                                                  §       CHAPTER 11
                                                  §
RICHARD SCHMIDT                                   §
     Plaintiff                                    §
                                                  §
VS.                                               §       ADVERSARY NO. 19-03330
                                                  §
MERIDIAN CAPITAL FOUNDATION, et                   §
al                                                §
     Defendants                                   §

                                  MEMORANDUM OPINION

         In 2013, Meridian Capital Foundation, the RZH Foundation, the Interlink I Charitable

Trust, and the Interlink III Charitable Trust (collectively “RZH”) invested approximately

$3,000,000.00 in Platinum Partners Black Elk Opportunities Fund, LLC and Platinum Partners

Black Elk Opportunities Fund International, LLC. (ECF No. 1 at 4). In 2014, the Opportunities

Fund repaid RZH its $3,000,000.00 principal and additional interest. (ECF No. 30 at 12).

         Richard Schmidt, Litigation Trustee, has alleged five causes of action against RZH based

on the payments it received from Platinum:

            i.   Fraudulent Transfers pursuant to 11 U.S.C. § 548(a)(1)(A)

          ii.    Fraudulent Transfers pursuant to 11 U.S.C. § 548(a)(1)(B)

          iii.   Preferential Transfers pursuant to 11 U.S.C. § 547

          iv.    Violations of the Texas Uniform Fraudulent Transfer Act

           v.    Recovery of Avoided Transfers Pursuant to 11 U.S.C. § 550




1 / 15
         Case 19-03330 Document 49 Filed in TXSB on 08/16/19 Page 2 of 15



         The Trustee’s complaint alleges that a fraudulent scheme between Black Elk and

Platinum affiliates resulted in approximately $98,000,000.00 of fraudulent transfers, which

includes the alleged payments made to RZH. (ECF No. 1 at 68). The Trustee argues that

because the initial transfers were avoidable, RZH is liable as a subsequent transferee. (ECF No.

1 at 73–74). RZH filed a motion to dismiss the Trustee’s complaint, arguing that the complaint:

(i) fails to establish that RZH is an insider under the Bankruptcy Code, (ii) fails to plead that

RZH acted in bad faith, (iii) did not consider RZH’s ability to assert new value defenses, and (iv)

lacks sufficient detail to comply with Federal Rule of Civil Procedure 9(b)’s heightened pleading

standard for fraud claims.

         For the reasons set forth below, to the extent that the Trustee’s complaint alleges that

RZH committed fraud, RZH’s motion to dismiss is granted. However, the remainder of RZH’s

motion to dismiss is denied.

                                          Background

         Black Elk was an oil and gas company headquartered in Houston, Texas. Established in

2007, its business model revolved around reworking abandoned oil and gas properties in the Gulf

of Mexico. (ECF No. 1 at 12). Black Elk began its operations in 2007 and initially prospered.

However, as commodity prices declined in 2010, Black Elk struggled with liquidity. (ECF No. 1

at 12–15).    To remedy this, Black Elk issued $150,000,000.00 in debt to Senior Secured

Noteholders and provided those Senior Noteholders with a first priority lien to secure the debt.

The lien covered the majority of Black Elk’s assets. (ECF No. 1 at 12–15). Despite this initial

infusion of cash, Black Elk continued to struggle financially. (ECF No. 1 at 12–15). In 2013,

Black Elk agreed to another round of equity investment with Platinum Partners in order to

improve its liquidity. This Series E equity interest was subordinate to the Senior Noteholder’s




2 / 15
         Case 19-03330 Document 49 Filed in TXSB on 08/16/19 Page 3 of 15



claims, which were entitled to priority on any proceeds from a sale of a Black Elk asset. (ECF

No. 1 at 5).

                              The RZH Charities Invest in Black Elk

         One group of investors Platinum approached regarding Black Elk’s Series E equity

interest was RZH, a group of charities that was established by Ralph Herzka. (ECF No. 1 at 10).

RZH entered into discussions regarding this investment with Platinum’s Black Elk Opportunities

Fund in March 2013.       (ECF No. 30 at 9).     RZH initially invested $1,000,000.00 in the

Opportunities Fund. (ECF No. 30 at 9). The parties expected that this initial arrangement would

end on March 31, 2014, when the Opportunities Fund would repay RZH its principal. (ECF No.

30 at 9).      However, before RZH’s initial investment was repaid, the Opportunities Fund

suggested another investment that would purportedly improve Black Elk’s financial health while

providing RZH with a 20.00% rate of return. (ECF No. 30 at 11). The terms of this investment

required that RZH abstain from exercising its right of redemption for at least six months in

exchange for obtaining a higher interest rate. (ECF No. 30 at 11). RZH agreed to increase its

initial $1,000,000.00 investment with an additional $2,000,000.00 and elected to obtain the

20.00% rate of return on its investment. (ECF No. 30 at 11–12). The Opportunities Fund repaid

RZH its $3,000,000.00 principal investment along with its accrued interest on August 31, 2014.

(ECF No. 30 at 11).

                                      Black Elk’s Decline

         Despite the infusion of money from investors such as RZH, Black Elk continued to

struggle with liquidity and in April 2014, Black Elk sold its most valuable asset to Renaissance

Offshore, LLC. (ECF No. 1 at 32). The terms of the sale agreement dictated that the Senior

Noteholders receive the Renaissance sale proceeds. (ECF No. 1 at 6). Any surplus would then




3 / 15
         Case 19-03330 Document 49 Filed in TXSB on 08/16/19 Page 4 of 15



be distributed to Platinum on account of its Series E investment. However, Platinum allegedly

faced “the prospect of losing more than $100,000,000.00 in the impending demise of Black Elk.”

(ECF No. 1 at 6). Ultimately, Black Elk succumbed to its financial struggles on August 11,

2015, when several creditors filed an involuntary chapter 7 bankruptcy petition against Black

Elk. (ECF No. 1 at 11). At Black Elk’s request, the Court granted relief and the case was

converted to chapter 11. (ECF No. 1 at 11).

                            Platinum’s Plan to Recover its Investment

         The Trustee alleges that Platinum orchestrated a scheme to assume control of the Senior

Secured Notes using a cover organization to hide its activities. (ECF No. 1 at 4). After the cover

organization controlled the majority of Senior Secured Notes, it then exercised its majority

position to cause the subordination of the Senior Secured Notes in favor of the Series E Equity.

(ECF No. 1 at 6). The proceeds of the Renaissance sale were then used to redeem the Series E

Equity, which Platinum controlled, rather than the Senior Secured Notes. (ECF No. 1 at 6).

         The Trustee alleges that Platinum created two interrelated fraudulent schemes in which

Platinum installed officers within a cover organization to conceal Platinum’s involvement, and

then used these friendly officers to purchase Black Elk’s Senior Secured Notes. (ECF No. 1 at

56).    After the purchase, these officers then controlled a sufficient number of votes to

subordinate the Senior Secured Noteholders’ interests in favor of Platinum’s Series E Equity

interest. (ECF No. 1 at 5, 31).

         Black Elk, under Platinum’s control, then proposed an amendment to the Senior Secured

Notes which subordinated the Senior Secured Noteholders’ interest in the Renaissance sale

proceeds in favor of Platinum’s Series E equity investment. (ECF No. 1 at 7–8, 32, 34). The

friendly officers then allegedly directed the cover organization to vote in favor of the




4 / 15
         Case 19-03330 Document 49 Filed in TXSB on 08/16/19 Page 5 of 15



amendment, which benefitted Platinum at the expense of the Senior Noteholders. (ECF No. 1 at

32). Once the sale of assets to Renaissance was complete, Black Elk wired approximately

$98,000,000.00 from the proceeds, which redeemed Platinum’s Series E Equity interest. (ECF

No. 1 at 4–9).

                         The Trustee Seeks to Recover the RZH Transfer

         In 2017, the Trustee sued the Opportunities Fund and Platinum Partners Black Elk

Opportunities Fund International, LLC (“International”) to recover the alleged transfers

described above. (ECF No. 1 at 9). The Opportunities Fund and International both failed to

answer the Trustee’s complaint, and this Court entered a default judgment against both entities.

(ECF No. 1 at 9). During post-judgment discovery, the Trustee learned about the alleged

payment of principal and interest Platinum made to RZH on August 31, 2014. (ECF No. 1 at 9).

On March 1, 2019, the Trustee initiated this adversary proceeding against RZH. (ECF No. 1).

The Trustee’s complaint alleges that RHZ’s receipt of $3,000,000.00 and interest from Platinum

constitutes a fraudulent transfer or avoidable preference from Black Elk, which he may recover

under the Bankruptcy Code.

         On March 29, 2019, RZH filed its motion to dismiss the Trustee’s complaint. (See ECF

No. 30). According to RZH, the Trustee’s complaint fails to plausibly allege a right to relief and

is legally flawed. (ECF No. 30 at 8). The Court held a hearing on RZH’s motion to dismiss on

June 17, 2018. (See ECF No. 46). At the hearing, the Trustee clarified that his claims for actual

fraud, constructive fraud, and preferential transfer were based on Platinum’s actions. (ECF No.

46 at 30). RZH’s liability under the Trustee’s argument is based on its status as a subsequent

transferee of the initial transfer from Black Elk to Platinum under 11 U.S.C. § 550. (ECF No. 46

at 30). At the conclusion of the hearing, the Court preliminarily ruled that RZH’s liability was




5 / 15
         Case 19-03330 Document 49 Filed in TXSB on 08/16/19 Page 6 of 15



limited to its status as a subsequent transferee and took the matter under advisement. (ECF No.

46 at 44–45). This Opinion confirms the Court’s preliminary statement.

                                           Jurisdiction

         The District Court has jurisdiction over this proceeding under 28 U.S.C. § 1334(a).

Pursuant to 28 U.S.C. § 157(a), this proceeding has been referred to the Bankruptcy Court by

General Order 2012-6.

                                       Motion to Dismiss

         The Court reviews motions under Rule 12(b)(6) “accepting all well-pleaded facts as true

and viewing those facts in the light most favorable to the plaintiffs.” Stokes v. Gann, 498 F.3d

483, 484 (5th Cir. 2007) (per curiam). However, the Court “will not strain to find inferences

favorable to the plaintiff.” Southland Sec. Corp. v. INSpire Ins. Solutions Inc., 365 F.3d 353,

361 (5th Cir. 2004) (internal quotations omitted).

         To avoid dismissal for failure to state a claim, a plaintiff must meet Fed. R. Civ. P.

8(a)(2)’s pleading requirements. Rule 8(a)(2) requires a plaintiff to plead “a short and plain

statement of the claim showing that the pleader is entitled to relief.” In Ashcroft v. Iqbal, the

Supreme Court held that Rule 8(a)(2) requires that “the well-pleaded facts” must “permit the

court to infer more than the mere possibility of misconduct.” 556 U.S. 662, 679 (2009) (quoting

Rule 8(a)(2)). “Only a complaint that states a plausible claim for relief survives a motion to

dismiss.” Id. (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007)). “[A] complaint

does not need detailed factual allegations, but must provide the plaintiff’s grounds for

entitlement to relief—including factual allegations that when assumed to be true raise a right to

relief above the speculative level.” Lormand v. US Unwired, Inc., 565 F.3d 228, 232 (5th Cir.

2009) (internal quotation marks removed).




6 / 15
         Case 19-03330 Document 49 Filed in TXSB on 08/16/19 Page 7 of 15



         Fraud claims must, in addition, meet Fed. R. Civ. P. 9(b)’s heightened pleading

requirements. Under Rule 9(b), fraud claims must be alleged with particularity concerning the

circumstances of the fraud. FED. R. CIV. P. 9(b); see Oppenheimer v. Prudential Sec. Inc., 94

F.3d 189, 195 (5th Cir. 1996) (upholding district court’s dismissal of fraud claims where the

plaintiff failed to allege when an allegedly fraudulent sales charge was incurred or the extent of

her damages); Red Rock v. JAFCO Ltd., 1996 WL 97549, at *3 (5th Cir. Feb. 16, 1996) (holding

that the plaintiff’s allegations did not satisfy Rule 9(b) where they failed to allege the time, place,

or content of any misrepresentations). “To plead fraud adequately, the plaintiff must ‘specify the

statements contended to be fraudulent, identify the speaker, state when and where the statements

were made, and explain why the statements were fraudulent.’” Sullivan v. Leor Energy, LLC,

600 F.3d 542, 551 (5th Cir. 2010) (quoting ABC Arbitrage v. Tchuruk, 291 F.3d 336, 350 (5th

Cir. 2002)).

         A motion under Rule 12(b)(6) will be treated as one for summary judgment under Rule

56 when matters outside the pleadings are presented and not excluded by the Court. FED. R. CIV.

P. 12(d); FED. R. BANKR. P. 7012(b). Under Rule 56, summary judgment is appropriate where

“the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a); FED. R. BANKR. P. 7056. In the

event a motion to dismiss is converted to one for summary judgment, a court must first give the

parties notice and then may consider all evidence presented. Rodriguez v. Rutter, 310 F. App’x

623, 626 (5th Cir. 2009).




7 / 15
         Case 19-03330 Document 49 Filed in TXSB on 08/16/19 Page 8 of 15



                                              Analysis

                          Pleading Standard for a Subsequent Transferee

         RZH’s motion to dismiss focuses largely on the Trustee’s failure to plead “any alleged

fraud by [RZH] with particularity or detail.” (ECF No. 30 at 19). The core of RZH’s argument

focuses on the Trustee’s alleged failure to demonstrate that RZH was an insider, acted in bad

faith, or committed fraudulent acts. (See ECF No. 30 at 19–40). However, as discussed at the

June 17, 2018 hearing, it is important to distinguish between the pleading standard that the

Trustee must satisfy to allege RZH’s liability as a transferee, and the pleading standard to

properly allege that RZH committed fraud.

         Once a transfer is avoided as a preference or fraudulent transfer, a trustee may then

recover from “any immediate or mediate transferee of [an] initial transferee.” 11 U.S.C. §

550(a)(2). “To plead a subsequent transfer claim, the Trustee must plead that the initial transfer

is avoidable, and the defendant is a subsequent transferee of that initial transfer.” Picard v.

Legacy Capital Ltd. (In re Bernard L. Madoff Inv. Sec., LLC), 548 B.R. 13, 35 (Bankr. S.D.N.Y.

2016). Whether Rule 9(b)’s heightened pleading standard applies to fraudulent transfer claims

remains undecided under Fifth Circuit precedent. Life Partners Creditors’ Tr. v. Crowley (In re

Life Partners Holdings, Inc.), 926 F.3d 103, 118 (5th Cir. 2019). However, for the avoidance of

doubt, the Court will apply Rule 9(b)’s heightened pleading standard to causes of action which

allege that an initial transfer is avoidable for fraud. Guffy v. Brown (In re Brown Med. Ctr.,

Inc.), 552 B.R. 165, 167 (S.D. Tex. 2016).

         In this case, the Trustee alleges that the initial transfers between Black Elk and Platinum

are avoidable either as a fraudulent transfer or a preference. (ECF No. 1 at 68–74). However,

RZH’s liability arises from its status as a subsequent transferee of this initial transfer from Black




8 / 15
         Case 19-03330 Document 49 Filed in TXSB on 08/16/19 Page 9 of 15



Elk to Platinum, not as a participant in the fraud. (ECF No. 46 at 30). Accordingly, the

Trustee’s Complaint must meet Rule 9(b)’s particularity standard when alleging fraud in the

initial transfer from Black Elk to Platinum. However, RZH’s involvement as a subsequent

transferee need only satisfy Rule 8(a)’s “short and plain statement of the claim showing that the

pleader is entitled to relief.” FED. R. CIV. P. 8(a); In re Bernard L. Madoff Inv. Sec., LLC, 548

B.R. at 35.

                  Actual Fraudulent Transfer Under 11 U.S.C. § 548 and TUFTA

         As discussed above, the Trustee’s complaint must meet Rule 9(b)’s heightened pleading

standard when describing the alleged fraudulent transfer from Black Elk to Platinum under 11

U.S.C. § 548(a)(1)(A), (B), and the Texas Uniform Fraudulent Transfer Act (TUFTA).

         Section § 548(a)(1)(A) allows the Trustee to avoid an actual fraudulent transfer if: (i) the

debtor had an interest in property; (ii) a transfer of that interest occurred within one year of the

filing of the bankruptcy petition; and (iii) the transfer was incurred with actual intent to hinder,

delay, or defraud present or future creditors. 11 U.S.C. § 548(a)(1)(A); In re Life Partners

Holdings, Inc., 926 F.3d at 117.

         The Trustee has adequately pled facts regarding the alleged actual fraudulent transfer

sufficient to detail the who, what, when, where, and why required under Rule 9(b)’s pleading

standard. Tuchman v. DSC Commc’ns Corp., 14 F.3d 1061, 1068 (5th Cir. 1994). In his

complaint, the Trustee stated that Black Elk held an interest in the $3,000,000.00, which RZH

received and which was a part of the overall $98,000,000.00 Platinum transferred from Black

Elk. (ECF No. 1 at 43). Additionally, the transfers from Black Elk to Platinum occurred

between August 18, and August 21, 2014, within the one-year look back period, which began

after the involuntary petition was filed on August 11, 2015. (ECF No. 1 at 40–41). Finally, the




9 / 15
          Case 19-03330 Document 49 Filed in TXSB on 08/16/19 Page 10 of 15



Trustee detailed an elaborate scheme whereby Platinum used a cover organization to gain control

of the Senior Secured Notes and then subordinate the Secured Noteholder’s interest in favor of

Platinum’s own Series E equity interest. (ECF No. 1 at 32–33). This is sufficient to plead the

final element of § 548(a)(1)(A) that Platinum intended to defraud the Senior Secured

Noteholders while benefitting its own interest in the Series E Equity.

          “[T]he elements of an actual fraudulent transfer under TUFTA are: (i) a creditor; (ii) a

debtor; (iii) the debtor transferred assets shortly before or after the creditor’s claim arose; (iv)

with actual intent to hinder, delay, or defraud any of the debtor’s creditors.” In re Life Partners

Holdings, Inc., 926 F.3d at 117 (citing Nwokedi v. Unlimited Restoration Specialists, Inc., 428

S.W. 3d 191, 204-05 (Tex. App.—Houston [1st Dist.] 2014)).

          The Complaint identifies Black Elk as the debtor, and six different Platinum affiliates

who were transferees of funds from Black Elk, along with the specific dates and amounts for

each alleged transfer. (ECF No. 1 at 40–41). The Complaint states that these transfers took

place shortly after the Series E Equity was redeemed at the expense of the Senior Secured Notes.

(ECF No. 1 at 33).        Additionally, the Complaint provides sufficient background to detail

Platinum’s alleged fraudulent scheme. See In re Life Partners Holdings, Inc., 926 F.3d at 119;

see also Hill v Oria (In re Juliet Homes, LP), Nos. 07-36424, 09-03429, 2011 WL 6817928, at

*38-39 (Bankr. S.D. Tex. Dec. 28, 2011) (“The [Trustee] identifies the transferor, recipient,

amount, and date of transfers… [and provides sufficient context as to the overall scheme.”). In

sum, these allegations meet Rule 9(b)’s heightened requirements to plead actual fraudulent

transfer with particularity under the Bankruptcy Code and TUFTA.




10 / 15
          Case 19-03330 Document 49 Filed in TXSB on 08/16/19 Page 11 of 15



                Constructive Fraudulent Transfer under 11 U.S.C. § 548 and TUFTA

          Under 11 U.S.C. § 548(a)(1)(B) a constructive fraudulent transfer is: (i) a transfer made

of the Debtor's property; (ii) within two years of the petition date; (iii) in which the Debtor

received less than reasonably equivalent value in exchange; and (iv) the Debtor was insolvent at

the time of such transfer. Floyd v. Option Mortg. Corp. (In re Supplement Spot, LLC), 409 B.R.

187, 199 (Bankr. S.D. Tex. 2009). Similarly, a transfer is avoidable under TUFTA if: (i) the

transfers were made without the Debtor receiving a reasonably equivalent value in exchange for

the transfers; (ii) the Debtor was insolvent at the time of the transfers; (iii) a creditor exists

whose claim arose before the occurrence of the transfers for whom the Trustee may act; and (iv)

the cause of action arose within four years after the transfers were made. TEX. BUS. & COMM.

CODE § 24.006(a); West v. Hsu (In re Advanced Modular Power Sys.), 413 B.R. 643, 676

(Bankr. S.D. Tex. 2009).

          The Complaint states that Black Elk transferred $98,000,000.00 to Platinum after the

Series E Equity was redeemed, following the sale of the Renaissance assets. (ECF No. 1 at 33,

68). As discussed previously, these alleged transfers took place within one year of the petition

date.     Reasonably equivalent value is exchanged when the debtor “received value that is

substantially comparable to the worth of the transferred property,” and is judged from the

perspective of other creditors. Stanley v. U.S. Bank Nat'l Assoc. (In re TransTexas Gas Corp.),

597 F.3d 298, 306 (5th Cir. 2010). The Trustee’s complaint alleges that the Renaissance sale

stripped Black Elk of its most productive assets in order to repay the Series E Equity for its

contribution without satisfying its existing debt and accounts payable. (ECF No. 1 at 64). This

sufficiently pleads the element that the transfers to Platinum for its equity interest were not

exchanged for reasonably equivalent value.         With respect to the insolvency element, the




11 / 15
          Case 19-03330 Document 49 Filed in TXSB on 08/16/19 Page 12 of 15



Complaint alleges that Black Elk could not pay its obligations as they came due. (ECF No. 1 at

6, 32, 71). It stated that Black Elk was aware that, even after the Renaissance sale, it would still

have “hundreds of millions of dollars of debt.” (ECF No. 1 at 64). Thus, the Trustee adequately

pled his causes of action for the alleged constructive fraudulent transfers to Platinum under §

584(a)(1)(B) and TUFTA with the specificity required under Rule 9(b).

                           Subsequent Transferee under 11 U.S.C. § 550

          Having pled the fraudulent transfer causes of action against Platinum in accordance with

Rule 9(b), the Trustee’s Complaint alleges that once the fraudulent transfers to Platinum are

avoided, RZH is liable as an initial, subsequent, or mediate transferee. (ECF No. 1 at 70). As

discussed above, because the Complaint alleges that Platinum rather than RZH committed fraud,

the Complaint need only set forth a “short and plain statement of the claim showing that the

pleader is entitled to relief” regarding RZH’s liability as a transferee. FED. R. CIV. P. 8(a).

          The Complaint alleges that RZH was “paid more than $3 million with funds from

Platinum that had been improperly transferred from Black Elk.” (ECF No. 1 at 67). This

adequately pleads RZH’s potential liability as an immediate or mediate transferee under the Rule

8 pleading standard. The Trustee’s provides factual detail to plausibly conclude on the face of

the Complaint that Platinum fraudulently obtained funds from Black Elk, which were then

transferred to RZH. Accepting these allegations as true, this would impute liability on RZH as a

subsequent transferee under § 550(a)(2). As a result, RZH’s motion to dismiss regarding the

Trustee’s failure to allege fraud by RZH is denied.

                                        RZH’s Insider Status

          RZH’s motion to dismiss also argues that the Trustee cannot plausibly plead that it was

an insider of Black Elk. (ECF. No. 30 at 19). The Trustee counters that he is not required to




12 / 15
          Case 19-03330 Document 49 Filed in TXSB on 08/16/19 Page 13 of 15



plead RZH’s insider status. (ECF No. 36 at 32). Rather, the complaint need only allege that

Platinum rather than RZH was an insider in the initial transfer. (ECF No. 36 at 32). As

discussed earlier, under § 550(a)(2), once a transfer is avoided, the Trustee may then recover

from any immediate or mediate transfer which stems from the original transferee. RZH’s insider

status is not an element that is necessary to establish its liability as a subsequent transferee of the

initial transfer from Black Elk to Platinum. See § 550(a)(2).

          Further, to the extent that the Complaint must allege that Platinum was an insider, the

Trustee has satisfied this requirement. Under the Bankruptcy Code, an insider is defined as a

director, officer, or person in control of a debtor. 11 U.S.C. § 101(31)(B). The complaint alleges

that Platinum had a majority membership and voting interest in Black Elk. (ECF No. 1 at 6). It

states that Platinum appointed its own agents as Black Elk’s Manager and Chief Financial

Officer, influenced Black Elk to transact business with Platinum affiliates, and dictated Black

Elk’s day to day decisions. (ECF No. 1 at 30–36). Based on these allegations, the Trustee has

adequately plead that Platinum was an insider of Black Elk and if these allegations are proven at

trial in connection with claims for fraudulent or preferential transfers, may then establish RZH’s

liability as a subsequent transferee.

                                        Antecedent Debt and Good Faith

          RZH next asserts that the Complaint should be dismissed because the Trustee ignores

value RZH provided Black Elk on account of an antecedent debt in good faith under 11 U.S.C. §

550(b)(1) as an investor in the Opportunities Funds. (ECF No. 30 at 26–38).

          Section 550(b)(1) provides an affirmative defense to liability for a transferee which

“takes for value . . . in good faith, and without knowledge of the voidability of the transfer

avoided.”     RZH argues that it provided value through an antecedent debt from its initial




13 / 15
          Case 19-03330 Document 49 Filed in TXSB on 08/16/19 Page 14 of 15



investment in the Opportunities Fund. (ECF No. 30 at 37). Additionally, RZH alleges that its

investment was made in good faith and without notice of any purported fraud by Platinum. (ECF

No. 30 at 28).

          Dismissal based on an affirmative defense may be appropriate under Federal Rule of

Civil Procedure 12(b)(6). EPCO Carbon Dioxide Prods., Inc. v. JP Morgan Chase Bank, NA,

467 F.3d 466, 470 (5th Cir. 2006). However, that defense must apply to the facts as pled on the

face of the complaint. Id. In EPCO, a company approached a bank to obtain a letter of credit

secured by collateral. Id. at 467. The company attempted to renew the letter of credit according

to an agreement between the parties, but the bank refused to comply with the agreement. Id. at

468. After the company sued for breach of contract, the district court dismissed the complaint

under Rule 12(b)(6) based on the statute of frauds. Id. at 469. The Fifth Circuit reversed the

dismissal because the company’s complaint pled enough detail to suggest “that its acceptance

was in the form necessary to satisfy the [statute of frauds].” Id. at 471. Since the company’s

complaint did not foreclose its entitlement to legal relief, dismissal was inappropriate. Id.

          Similarly, the Trustee’s Complaint has adequately plead that RZH was a subsequent

transferee of Platinum. As discussed earlier, the Complaint details an alleged fraudulent scheme

by Platinum to obtain $98,000,000.00 from Black Elk in accordance with Rule 9(b)’s heightened

pleading standard. The Complaint then alleges that RZH received $3,000,000.00 from these

fraudulently obtained funds from Platinum. (ECF No. 1 at 43). Thus, on the face of the

Complaint, the Trustee has adequately plead RZH’s liability is liable as a subsequent transferee,

rendering RZH’s affirmative defenses under § 550(b) premature at the motion to dismiss stage.

EPCO Carbon Dioxide Prods., Inc., 467 F.3d at 471.




14 / 15
          Case 19-03330 Document 49 Filed in TXSB on 08/16/19 Page 15 of 15



                                           Conclusion

          The Court will issue an Order consistent with this Memorandum Opinion.

SIGNED August 16, 2019.


                                                 ___________________________________
                                                            Marvin Isgur
                                                 UNITED STATES BANKRUPTCY JUDGE




15 / 15
